DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,334,643 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made.
Instant app# 17/744,014

Patent No, 11,334,643 B2
1. A page rendering system comprising a server including: 

a memory; a network interface; and a processor configured to: 

receiving, via the network interface, a request for editing a page from a client device; 

retrieving, from the memory, one or more page features associated with the requested page; 

generating an editable page corresponding to the requested page, the editable page comprising the retrieved one or more page features; 

rendering the editable web page to the client device; 


providing for a user to edit a particular portion of the editable page; 



and in response to a received user input specifying an edit of the particular portion, re-rendering the editable page to the client device while representing the specified edit in the re-rendered editable web page.
1. A page rendering system comprising a server including: 

a memory; a network interface; and a processor configured to: 

receiving, via the network interface, a request for editing a page from a client device; 

retrieving, from the memory, a plurality of page features associated with the requested page; 

generating an editable page corresponding to the requested page, the editable page comprising the retrieved plurality of page features; 

rendering the editable web page to the client device in a manner as it would appear on an end user browser; 

providing for a user to edit a certain content in a particular portion in a page feature from the plurality of page features of the editable page; 

and in response to a received user input specifying an edit of the particular portion in the page feature: (1) re-rendering the editable page to the client device while representing the specified edit in the re-rendered editable web page in a WYSIWYG manner as appearing in the end user browser, wherein the re-rendering is repeated during the editing with each re-rendering including an additional newly edited portion as the certain content is being modified by the user without requiring the user to provide an indication that the specified edit has been completed; (2) automatically updating a plurality of instances of the certain content in one or more caches concurrently with the re-rendering during the editing, the updated plurality of instances each (a) including a respective copy of the edited particular portion in the page feature and (b) being redisplayed in respective web pages after the automatically updating; and (3) when a configurable parameter is in a first setting, changing an archived copy of the certain content in accordance with the edit, and when the configurable parameter is in a second setting, performing said automatically updating without changing the archived copy of the certain content in accordance with the edit.


The claims of Patent 11,334,643 B2 disclose all the features of claims of the instant application 17/744,014 with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having claims 1 of Patent 11,334,643 to modify the claims to achieve the features of claims of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US PGPUB: 20140304682, Filed Date: Oct. 9, 2014 hereinafter "Taylor") in view of Zetlen (US PAT: 8,522,134, Filed Date: Oct. 01, 2012 hereinafter "Zetlen")
Regarding independent claim 1, Taylor teaches: A page rendering system comprising a server including: (Taylor ─ Fig. 8 [0095] An exemplary implementation of a system 800 according to one embodiment is shown in FIG. 8. In this example, ICE Client Logic 802 is downloaded to the client computer 17 for use in the client's browser 18. The exemplary ICE Client Logic 802 is shown as comprising HTML code 803, JavaScript code 804, CSS code 805, and a FLASH component 806. ICE engine 22 is again shown, which provides ICE web services 801.)
a memory; a network interface; and a processor configured to: receiving, via the network interface, (Taylor ─ Fig. 9 [0099] The executable instructions or software code may be obtained from a readable medium (e.g., a hard drive media, optical media, EPROM, EEPROM, tape media, cartridge media, flash memory, ROM, memory stick, and/or the like) or communicated via a data signal from a communication medium (e.g., the Internet). In fact, readable media can include any medium that can store or transfer information.)
a request for editing a page from a client device; (Taylor ─ [0020] According to certain embodiments, a run-time edit engine is provided that is operable to interpret the code (e.g., attributes) included in the page's source code that defines the run-time edit capabilities permitted for the page's output presentation. For instance, in response to a user requesting to perform run-time editing of an output presentation of a page that is being presented on a browser, a run-time edit engine may enable editing via the browser of the content of the output presentation in accordance with the run-time editing capability defined in the page's source code. For instance, in certain embodiments, the run-time edit engine presents, via the browser, a content editing environment for enabling run-time editing of the page's content in accordance with the run-time editing capability defined in the page's source code.)
generating an editable page corresponding to the requested page, the editable page comprising the retrieved one or more page features; (Taylor ─ [0051-0052] In this example, the region of the page that the designer selects for defining run-time edit capability thereof corresponds to a "div" element that contains header text (i.e., "Westside Realty" in this example). Of course, any other region of a web page may be likewise selected. Authoring tool 21 enables the designer to define run-time edit capabilities that are permitted to be performed on the selected region by an authorized user via a browser interface. For instance, in FIG. 3B, authoring tool 21 provides a button 303 that enables the designer to define such edit capabilities that are permitted for the selected region. In certain embodiments, the run-time content editing feature is referred to as "ICE" (integrated content editing), and by clicking on button 303 the designer may make the selected region of the page an "ICE Editable Region".)
rendering the editable web page to the client device; (Taylor ─ [0021] According to certain embodiments, a page is authored to include code (e.g., attributes) that defines the run-time edit capabilities permitted for the page. The run-time engine is operable to interpret such code and render to a browser an editable version of the page with which an authorized user can interact to perform the permitted edit capabilities.)
providing for a user to edit a particular portion of the editable page; (Taylor ─ [0051] The designer may interact with the user interface(s) of authoring tool 21 to perform such selection of the region by employing known techniques, such as by clicking a mouse and dragging the mouse to highlight a desired region to be selected. In this example, the region of the page that the designer selects for defining run-time edit capability thereof corresponds to a "div" element that contains header text (i.e., "Westside Realty" in this example).)
and in response to a received user input specifying an edit of the particular portion, (Taylor ─ [0053] In the example of FIG. 3B, responsive to the designer clicking the button 303, the textual code 301 defining the selected region is modified by the authoring tool 21 to include an "ice: editable" attribute 304, which designates the region as an ICE Editable Region. In this example, a unique identifier (that uniquely identifies the selected region from other regions of the page) is assigned to the selected region. That is, in his example, the attribute 304 includes identifier "edit0" that is assigned to the selected ICE Editable Region.)
re-rendering the editable page to the client device while representing the specified edit in the re-rendered editable web page. (Taylor – [0006] [0087] The design view (or "display view"), on the other hand, is a what You See Is Mat You Get (WYSIWYG) view of the document that allows the user to visually manipulate the interpreted and graphically laid-out version of the document, such as, for example, by dragging, dropping, cutting, and pasting visual components. For instance, techniques similar to those employed by browsers may be employed for presenting the resulting output presentation (e.g., web page) of the underlying source code, wherein the developer may manipulate such output presentation within the design view. As the developer works, changes to the document are reflected in both die code view and the design view)
Taylor does not explicitly teach: retrieving, from the memory, one or more page features associated with the requested page; 
However, Zetlen teaches: retrieving, from the memory one or more page features associated with the requested page; (Zetlen ─ [Col. 5 lines 57-63] In some embodiments, the presenting further includes executable code of the what-you-see-is-what-you-get editing environment retrieving attributes from the web page document, and displaying editing function controls of the editing control document as identified by the attributes as an overlay over an inline frame of the what-you-see-is-what-you-get editing environment)
According, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Taylor, and Zetlen for using an editing tool to update web page documents. Taylor, and Zetlen are analogous art since they are from the “same field of endeavor,” modifying web pages in a client web browser. The motivation to combines allows a user without advance web developer experience to make real time updates to a user web pages in an e-commence environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL E BARNES JR/Examiner, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177